              Case 1:20-cv-10333-RA Document 1-2 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 DAWN QUAKER,                                        Case No.

          Plaintiff,

 v.
                                                          CERTIFICATION OF SERVICE
 T-MOBILE,

          Defendant.


Loly G. Tor, certifies under penalty of perjury that:

1.       I am over the age of eighteen years, not a party to this action, and partner with the firm of

K&L Gates LLP, attorneys for Defendant T-Mobile.

2.       On the 8th day of December 2020, I caused a copy of the following documents: (1) Notice

of Removal to the United States District Court for the Southern District of New York, with exhibits

thereto; (2) Civil Cover Sheet; (3) and Rule 7.1 Statement, to be served on the following by Federal

Express, First Class Mail, and email:

                        Dawn Quaker
                        C/O Coalition for the Homeless
                        40 Ann Street
                        New York, NY 10038
                        dawnquakerlegal@protonmail.com
                        Plaintiff appearing pro se

3.       I certify under penalty of perjury that the foregoing is true and correct.

Dated: December 8, 2020
       Newark, New Jersey                                       s/      Loly G. Tor
                                                                        Loly G. Tor




308355649.1
